UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

wee a waneee pene ne en ee ne nnen nnn n ene Y
WILFREDO BAQUEDANG,
Plaintiff,
Case No.
COMPLAINT
-against- JURY TRIAL DEMANDED

JOSE MALDONADO dhia 5 CUSTOM CONTRACTING, and
JS CUSTOM CONTRACTING INC..

Defendants.

a

Wilfredo Baquedano, Plaintiff, by and through his attorneys at Herfberto A. Cabrera &
Associates, as and for their Complaint against Jose Maldonado d/h’a S'S Custom Contracting

and J°S Custom Contracting Inc. (“Defendants”), respectfully alleges as follows:

INTRODUCTION

1. This ig a guil 10 recover unpaid overtime and spread of hours compensation from the
Defendants, pursuant to New York State Labor Law Sections 190 ef seg (NYSET"}
and the Fair Labor Standards Act ("FLSA"). 29 U.S.C. § 201 ef seg.

t+

This action seeks unpaid overtime wages, minimum wages, spread of hours,
liquidated damages, notice violations, reasonable attorney's fees, costs, and pre and
post-judgment interest for Defendants” willful failure to pay overtime. minimum
wages and spread of hours, inter-alia. to Plaintiff Wilfredo Baquedano (hereinafter

“Baguedano’}.

3. Plaintiff Baquedano demands a jury trial on all issues that may be tried by a jury.

 

 
 

PARTIES

Plaintiff Baquedano is a resident of Kings County, State of New York
and. he was an employee of Defendants as a construction worker whe
reported to work in behalf of Defendants to various construction sites

principally throughout the City of New York.

Upon information and belief, J°S Custom Contracting Inc. (hereinatter
“TS Contracting”), is a domestic corporation doing business within the
State of New York, County of Kings, and has a principal place of
business in Kings County at 9 Prospect Park West Brooklyn, NY.

Upon information and belief, defendants are at present and have been at
all times relevant to the allegations in this Complaint been an enterprise
engaged in interstate commerce within the meaning of FLSA Section
2703(b) in that it has and has had employees engaged in interstate
commerce or in production of goods for interstate commerce as well as
handle, sell. or otherwise work on goods or materials that have been
moved in or produced for interstate commerce by any person: and they

have each had annual gross volume sales of not less than $300,000.

JS Contracting is an “employer” within the meaning of 29 U.S.C,
Section 203(d) and NYSLL Section 190(3) that runs and profits from
business operations as a contracting company based at 9 Prospect Park
West Brooklyn. NY where Defendants controlled the terms, conditions

and pay practices relating te the Plaintiff.

 
 

8.

10.

i.

Upon information and belief, Defendant Jose Maldonado d/b/a FS
Custom Contracting (hereinafter “Maldonado”), 1s an individual and a
natural citizen doing business within the State of New York, and has a
principal place of business in Kings County at $ Prospect Park West
Brooklyn, NY.

Plaintitf was an “employee” of Defendants within the meaning of 29
U S.C, Section 203(e)(1) and NYSLL Section 1960(2).

Upon information and belief. Defendant Maldonado is an individual
who maintains his principle place of business in Brooklyn, N'Y and
serves as a principal manager and/or substantially controls the operations
of Defendant J°S Contracting through which he acted as an employer, as
understood by the FLSA and NYSLL, of the Plaintiil by controlling the

terms and conditions and pay practices related to the Plaintiff s work.

JURISDICTION AND VENUE

This court has subject matter jurisdiction over Plaintiffs Fair Labor Standards Act
("F.1..S.A4.") claims pursuant to 28 U.S.C. § 1331 and§ 1337 and supplemental
jurisdiction over Plaintiffs’ NYSLL claims pursuant to 28 U.S.C. § 1367,

. This Court also has jurisdiction over Plaintiff's F.L.S.A. claims pursuant to 29 U.3.C.

§ 201 et seq. and in particular, 29 U.S.C. § 216(b}.

_ Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. $1391

because this action concerns wages and hours violations that occurred within the
Judicial District and all parties reside in and/or conduct business within the

Judicial District.

FACTS

 
 

14.

16.

17.

18.

14.

Atall times relevant to this Complaint, Plaintiff received payments from Defendants

and was economically dependent on Detendants in regards to making her living.

. Defendants had the power to hire and fire employees including Plaintiff.

Defendants supervised and controlled Plaintiff's work schedules and/or conditions of

employment.

Defendants. through their agents. determined the cate and methed of payment of

Plaintiffs wages.

Piaintiftf worked for Defendants principally as a construction worker at different
locals principally in the City of New York from on or about the year 1997 to March 5,

2020 at diffcrent locations which were controlled by Defendants.

During his period of employment with Defendants, Plaintiff worked five to seven
days per week at the worksites for shifts that were routinely eight to eleven hours ina

single day.

. Plaintiff worked for Defendants from on or about 8:30 A.M, to 4:30 P.M. three days

per week on regular week days.

. Maintiff worked for Defendants from on or about 8:30 A.M. ta 7:30 P.M., two days

per week on regular week days.

. Plaintif? worked for Defendants from on or about 8:30 A.M. toe 4:30 P.M... on

Saturday and Sunday on alternate weeks.

. During his penod of employment with Defendants. Plaintiff was paid a regular rate of

$140.00 per day in the year 2014 which sum was increased intermittently. In 2020
the rate of regular pay was increased by Defendants to $180.00 per day.
 

25

26.

Zi,

. Plaintiff was paid a premium overtime rate of $35.00 per hour when he worked

overtime hours trom Monday to Friday.

. Plaintiff was not paid a premium overtime rate of $33.00 per hour for the hours he

worked on Saturdays and Sundays.

Defendants’ policy and practice was to be deliberately and/er willfully indifferent to
the amount of regular wages and overtime wages that Plaintiff was entitled to under

the law.

Atall times, Defendants” policy and practice in regards to paying wages to Plaintiff

had been willful in its viclation of the relevant federal and state labor laws.

FERST CAUSE OF ACTION
Fatiure to Pay Overtime Waves (Federal)

. Plaintiff re-alleges paragraphs 1-27 of this Complaint as if set forth fully herein.

. Plaintiff was a non-exempt employee of the Defendants as understood by the

FLSA at ali relevant times.

. At all relevant times, Plaintiff was net paid time and a half based on his regular

hourly rate of pay for any and all hours worked in excess of 40 hours per week in

yidlation of 29 LS.C. 3 207.

. Plaintiff routinely worked hours in excess of 40 hours per week.

. Said failure to pay was willful within the meaning of 29 U.S.C, § 260.

. Thus, pursuant to 29 LS.C. § 216(b), Plaintiffis entitled ta back pay for unpaid

overtime wages, in an amount to be determined at trial, liquidated damages.

 

 
 

45.

37.

40.

reasonable alturneys' lees, and costs.

SECOND CAUSE OF ACTION
Failure to Pay Overtime (State)

. Plaintiff re-alieges paragraphs 1-33 of this Complaint as if set forth fully

herein.

Plaintiff was employed by the Defendants within the meaning of the New

York State Labor Law §$ 2(7) and § 190{2}.

. Defendants failed to pay Plaintiff overtime wages al a rate at cast one and a

half times their regular rate of pay for each hour worked in excess of forty

hours per week.

Plaintiff routinely worked hours in excess of 40 hours a week.

. Defendants’ failure to pay overtime wages to Plaintiff violated New York Labor

Law which requires employers pay employees overtime for hours worked in
excess of 40 hours per week at the rale of one and a haif times the employec’s

regular hourly wage or the prevailing minimum wage (whichever is greater).

. Said violations have been willful within the meaning of New York State Labor

Law § 198(1-a).

Thus. Plaintiff is entitled to recover from Defendamis unpaid overtime wages in
an amount te be determined at trial, and an amount equal to those unpaid
overtime wages in the form of liquidated damages, as well as reasonahle

attorneys’ fees. costs of this action and pre-judgmemt interest.

 
 

THIRD CAUSE OF ACTION
Fatiure to Provide Wage Notices & Wee Statements (State)
41, Plaintiff re-allege paragraphs 1-40 of this Complaint as if set forth fully herein.
42. Defendants at all times failed to provide Plaintiff with any and all wage notices

and/or wage statements that Defendants were obligated to provide to Plaintiff pursuant to NYSLL.
particularly the New York State Wage Theft Prevention Act.

43. The Defendants failure to provide Plaintiff with the aforementioned notices and

statements were willful and malicious and/or reckless and/or negligent.

44. Thus. Plaintiff is entitled to statutory damages and attommey’s fees for such failures

by Defendants and such other relief as this Court deems Just and proper.

FOURTH CAUSE OF ACTION

Failure to Pay Spread of Hours (State)

45. Plaintiff re-allege paragraphs 1-44 of this Complaint as if set forth fully
herein.

46, Defendants have not paid Plaintiff his due additional hour of pay for shitts
where Plaintiff worked in excess of 10 hours as required by NYSLL while making less

than or at minimum wage.
47, Such failure to pay was willful within the meaning of NYSLL § 198(1-a).

4%, Defendant's willful and intentional failure to pay the spread of hours
violates the New York State Code of Rules and Regulations, Title 12, §142-2.4. which
requires employers to pay an additional hour at minimum wage when an employee

works inexcess of i hours ina single day.

49, Plaintiff is entitled to compensatory damages for Defendants’ failure to pay

 

 
 

 

the required spread of hours for each day they worked mere than I0 hours, as well as

liquidated damages, reasonable attorney's fees, costs and prejudgment interest.

PRAYER FOR RELIEF

WHEREFORE. Plaintiff respectfully requests that this Court grant the following relict:

A declaration that the Defendants’ acts and practices complained of herein
are willful vielations with the meaning of 29 U.S.C. § 260 and NYSLL §
198(1-a).

Directing Defendants to make Plaintiff whole for all unpaid overtime wages,

and spread of hours pay due as a consequence of Defendant's violation of
FLSA and NYSLL;

Directing Defendants to pay Plaintiff an additional amount of liquidated

damages as provided for in 29 U.S.C. § 216(b) and NYSLL § 198(1-a).

Awarding Plaintiff. the costs of this action together with reasonable

attorneys’ fees. as provided in 29 U.S.C. § 216(b) and NYSLL § 198¢1-a).

Awarding Plaintiff pre- and post-judgment interest as provided for in

NYSLI. § 198(i-a), and:

Award Plaintiff statutory damages pursuant to NY State Labor Law wage

notification requirements, and:

Awarding Plaintiff such other and further relief as this Court may deem just

and proper.

 
 

Case 1:20-cv-02728-FB-LB Document1 Filed 06/19/20 Page 9 of 9 PagelD #: 9

DEMAND FOR A JURY TRIAL

Plaintiff demands a trial by jury as to all issues in the above matter.

Dated: Broockivn, NY
June 18, 2020

HERIBERTO A. CABRERA & ASSOCIATES

ZL

Heriherto A, Cabrera. Esq.
Attorneys for Plaintiff
480 39" Street, 2" Floor
Brooklyn, NY 11232

 
  

 
